
	
		I
		112th CONGRESS
		1st Session
		H. R. 2448
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the St. Croix National Heritage Area, and
		  for other purposes.
	
	
		1.St. Croix National Heritage
			 Area
			(a)DefinitionsIn
			 this section:
				(1)Heritage
			 areaThe term Heritage Area means the St. Croix
			 National Heritage Area established by subsection (b)(1).
				(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by subsection (b)(4).
				(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required under subsection (d).
				(4)MapThe
			 term map means the map entitled Proposed St. Croix National
			 Heritage Area and dated ________.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(6)StateThe
			 term State means St. Croix, U.S. Virgin Islands.
				(b)St. Croix
			 National Heritage Area
				(1)EstablishmentThere
			 is established in the State the St. Croix National Heritage Area.
				(2)Conceptual
			 boundariesThe Heritage Area shall consist of the entire
			 island.
				(3)MapA
			 map of the Heritage Area shall be—
					(A)included in the
			 management plan; and
					(B)on file and
			 available for public inspection in the appropriate offices of the National Park
			 Service.
					(4)Local
			 coordinating entity
					(A)In
			 generalThe local coordinating entity for the Heritage Area shall
			 be known as St. Croix United for Community, Culture, Environment, and Economic
			 Development (SUCCEED) Inc.
					(B)Membership
			 requirementsMembership in SUCCEED, Inc. shall be open to a broad
			 cross-section of public, private, and non-governmental sectors including
			 businesses, individuals, agencies, and organizations that were involved in the
			 planning and development of the Heritage Area prior to the enactment of this
			 Act.
					(c)Administration
				(1)AuthoritiesFor
			 purposes of carrying out the management plan, the Secretary, acting through the
			 local coordinating entity, may use amounts made available under this section
			 to—
					(A)make grants to the
			 State or a political subdivision of the State, nonprofit organizations, and
			 other persons;
					(B)enter into
			 cooperative agreements with, or provide technical assistance to, the State or a
			 political subdivision of the State, nonprofit organizations, and other
			 interested parties;
					(C)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, and heritage programming;
					(D)obtain money or
			 services from any source including any that are provided under any other
			 Federal law or program;
					(E)contract for goods
			 or services; and
					(F)undertake to be a
			 catalyst for any other activity that furthers the Heritage Area and is
			 consistent with the approved management plan.
					(2)DutiesThe
			 local coordinating entity shall—
					(A)in accordance with
			 subsection (d), prepare and submit a management plan for the Heritage Area to
			 the Secretary;
					(B)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in carrying out the approved management plan by—
						(i)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values in the Heritage Area;
						(ii)establishing and
			 maintaining interpretive exhibits and programs in the Heritage Area;
						(iii)developing
			 recreational and educational opportunities in the Heritage Area;
						(iv)increasing public
			 awareness of, and appreciation for, natural, historical, scenic, and cultural
			 resources of the Heritage Area;
						(v)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with Heritage Area themes;
						(vi)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access,
			 and sites of interest are posted throughout the Heritage Area; and
						(vii)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the Heritage Area;
						(C)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
					(D)conduct meetings
			 open to the public at least semiannually regarding the development and
			 implementation of the management plan;
					(E)for any year that
			 Federal funds have been received under this section—
						(i)submit an annual
			 report to the Secretary that describes the activities, expenses, and income of
			 the local coordinating entity (including grants to any other entities during
			 the year that the report is made);
						(ii)make available to
			 the Secretary for audit all records relating to the expenditure of the funds
			 and any matching funds; and
						(iii)require, with
			 respect to all agreements authorizing expenditure of Federal funds by other
			 organizations, that the organizations receiving the funds make available to the
			 Secretary for audit all records concerning the expenditure of the funds;
			 and
						(F)encourage by
			 appropriate means economic viability that is consistent with the Heritage
			 Area.
					(3)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 shall not use Federal funds made available under this section to acquire real
			 property or any interest in real property.
				(4)Cost-sharing
			 requirement
					(A)Authorization of
			 AppropriationsSubject to subsection (b), there are authorized to
			 be appropriated to carry out this Act not more than $1,000,000 for any fiscal
			 year. Funds so appropriated shall remain available until expended.
					(B)Cost-sharing
			 RequirementThe Federal share of the total cost of any activity
			 under this Act shall be not more than 50 percent; the non-Federal contribution
			 may be in the form of in-kind contributions of goods or services fairly
			 valued.
					(d)Management
			 plan
				(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the local coordinating entity shall submit to the Secretary for
			 approval a proposed management plan for the Heritage Area.
				(2)RequirementsThe
			 management plan shall—
					(A)incorporate an
			 integrated and cooperative approach for the protection, enhancement, and
			 interpretation of the natural, cultural, historic, scenic, and recreational
			 resources of the Heritage Area;
					(B)take into
			 consideration State and local plans;
					(C)include—
						(i)an
			 inventory of—
							(I)the resources
			 located in the core area described in subsection (b)(2); and
							(II)any other
			 property in the core area that—
								(aa)is
			 related to the themes of the Heritage Area; and
								(bb)should be
			 preserved, restored, managed, or maintained because of the significance of the
			 property;
								(ii)describe
			 comprehensive policies, goals, strategies and recommendations for telling the
			 story of the heritage of the area covered by the designation and encouraging
			 long-term resource protection, enhancement, interpretation, funding,
			 management, and development;
						(iii)a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historical and cultural resources
			 of the Heritage Area;
						(iv)a
			 program of implementation for the management plan by the local coordinating
			 entity that includes a description of—
							(I)actions to
			 facilitate ongoing collaboration among partners to promote plans for resource
			 protection, restoration, and construction; and
							(II)specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, or individual for the first 5 years of
			 operation;
							(v)the
			 identification of sources of funding for carrying out the management
			 plan;
						(vi)analysis and
			 recommendations for means by which local, State, and Federal programs, may best
			 be coordinated to carry out this section; and
						(vii)a
			 business plan that describes the role, operation, financing, and functions of
			 the local coordinating entity and of each of the major activities contained in
			 the management plan and provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the National Heritage Area;
			 and
						(D)recommend policies
			 and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques, including the development
			 of intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
					(3)DeadlineIf
			 a proposed management plan is not submitted to the Secretary by the date that
			 is 3 years after the date of enactment of this Act, the local coordinating
			 entity shall be ineligible to receive additional funding under this section
			 until the date that the Secretary receives and approves the management
			 plan.
				(4)Approval or
			 disapproval of management plan
					(A)In
			 generalNot later than 180 days after the date of receipt of the
			 management plan under paragraph (1), the Secretary, in consultation with the
			 State, shall approve or disapprove the management plan.
					(B)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
						(i)the
			 local coordinating entity is representative of the diverse interests of the
			 Heritage Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
						(ii)the
			 local coordinating entity has afforded adequate opportunity, including public
			 hearings, for public and governmental involvement in the preparation of the
			 management plan; and
						(iii)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area.
						(C)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under subparagraph (A), the Secretary shall—
						(i)advise the local
			 coordinating entity in writing of the reasons for the disapproval;
						(ii)make
			 recommendations for revisions to the management plan; and
						(iii)not later than
			 180 days after the receipt of any proposed revision of the management plan from
			 the local coordinating entity, approve or disapprove the proposed
			 revision.
						(D)Amendments
						(i)In
			 generalThe Secretary shall approve or disapprove each amendment
			 to the management plan that the Secretary determines make a substantial change
			 to the management plan.
						(ii)Use of
			 fundsThe local coordinating entity shall not use Federal funds
			 authorized by this section to carry out any amendments to the management plan
			 until the Secretary has approved the amendments.
						(e)Relationship to
			 other federal agencies
				(1)In
			 generalNothing in this section affects the authority of a
			 Federal agency to provide technical or financial assistance under any other
			 law.
				(2)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the maximum extent practicable.
				(3)Other federal
			 agenciesNothing in this section—
					(A)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
					(B)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
					(C)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
					(f)Private property
			 and regulatory protectionsNothing in this section—
				(1)abridges the
			 rights of any property owner (whether public or private), including the right
			 to refrain from participating in any plan, project, program, or activity
			 conducted within the Heritage Area;
				(2)requires any
			 property owner to permit public access (including access by Federal, State, or
			 local agencies) to the property of the property owner, or to modify public
			 access or use of property of the property owner under any other Federal, State,
			 or local law;
				(3)alters any duly
			 adopted land use regulation, approved land use plan, or other regulatory
			 authority of any Federal, State, or local agency, or conveys any land use or
			 other regulatory authority to the local coordinating entity;
				(4)authorizes or
			 implies the reservation or appropriation of water or water rights;
				(5)diminishes the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
				(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any person injured on the private
			 property.
				(g)Evaluation;
			 report
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary
			 shall—
					(A)conduct an
			 evaluation of the accomplishments of the Heritage Area; and
					(B)prepare a report
			 in accordance with paragraph (3).
					(2)EvaluationAn
			 evaluation conducted under paragraph (1)(A) shall—
					(A)assess the
			 progress of the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of this section for the Heritage Area; and
						(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
						(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
					(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
					(3)Report
					(A)In
			 generalBased on the evaluation conducted under paragraph (1)(A),
			 the Secretary shall prepare a report that includes recommendations for the
			 future role of the National Park Service, if any, with respect to the Heritage
			 Area.
					(B)Required
			 analysisIf the report prepared under subparagraph (A) recommends
			 that Federal funding for the Heritage Area be reauthorized, the report shall
			 include an analysis of—
						(i)ways
			 in which Federal funding for the Heritage Area may be reduced or eliminated;
			 and
						(ii)the
			 appropriate time period necessary to achieve the recommended reduction or
			 elimination.
						(C)Submission to
			 congressOn completion of the report, the Secretary shall submit
			 the report to—
						(i)the
			 Committee on Energy and Natural Resources of the Senate; and
						(ii)the
			 Committee on Natural Resources of the House of Representatives.
						(h)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000, of which not more than $1,000,000 may be made
			 available for any fiscal year.
			(i)Termination of
			 authorityThe authority of the Secretary to provide assistance
			 under this section terminates on the date that is 15 years after the date of
			 enactment of this Act.
			
